Citation Nr: 0626080	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-16 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 
1980 rating decision that assigned a single 10 percent rating 
for tinnitus.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1951 to November 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the Sioux 
Falls, South Dakota, regional office (RO) of the Department 
of Veterans Affairs (VA).  That rating action determined that 
there was no CUE in a February 1980 rating decision that 
granted service connection and a single 10 percent evaluation 
for tinnitus.


FINDINGS OF FACT

The May 1980 rating decision which granted a single 10 
percent rating for tinnitus did not involve an outcome 
determinative error.


CONCLUSION OF LAW

Entitlement to an evaluation for tinnitus in excess of 10 
percent based on CUE in a May 1980 rating decision is not 
warranted.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), prescribes 
VA duties to advise a claimant of the evidence needed to 
substantiate a claim and to help a claimant obtain that 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
duties are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  

The VCAA does not apply to claims, such as that in the 
instant appeal, based on allegations of CUE.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).

Clear and Unmistakable Error

The veteran alleges clear and unmistakable error (CUE) in a 
May 1980 RO decision that granted only a 10 percent rating 
for newly service connected tinnitus.  His representative 
argues, with citation to Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991) (subsequently invalidated by 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)), Collins 
v. Principi, 3 Vet. App. 310, 314 (1992), 38 C.F.R. 
§ 4.25(b), and 38 C.F.R. § 4.84b, Diagnostic Code 6260 
(1979), that because the laws and regulations in effect at 
the time of the May 1980 rating decision did not specifically 
prohibit separate 10 percent ratings for each of the 
veteran's ears due to his service connected tinnitus, the May 
1980 rating decision committed CUE in not granting separate 
10 percent ratings. 

The May 1980 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).  The law provides 
that a prior final rating action will be set aside if there 
was CUE in the decision.  38 C.F.R. § 3.105(a).  

Such error exists only where it appears "undebatably" that 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  A determination that there was CUE must be based on 
the record and the law that existed at the time of the prior 
unappealed rating decision.  Russell v. Principi, 
3 Vet. App. at 314.  Additionally, CUE is the kind of error 
of fact or law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  

Thus, the veteran could only prevail if the law at the time 
of the 1980 rating decision undebatably required separate 10 
percent evaluations.

In May 1980, 38 C.F.R. § 4.84b, Diagnostic Code 6260 (1979), 
provided a 10 percent rating for tinnitus that was persistent 
as a symptom of head injury, concussion or acoustic trauma.

The provisions of 38 C.F.R. § 4.87 (1979) did not 
specifically provide for a rating in excess of 10 percent for 
tinnitus. 

Recent history shows much debate about whether separate 
evaluations could have been provided for tinnitus in each 
ear.

First, VA's General Counsel interpreted tinnitus regulations 
in effect prior to June 13, 2003, as providing a single 
10 percent rating regardless of whether tinnitus was 
perceived in one ear or both.  VAOPGCPREC 2-2003; 69 Fed. 
Reg. 25178 (2004).  In reaching this conclusion the General 
Counsel looked at regulatory history and VA's longstanding 
practices.

On the face of it, the veteran's position received some 
support in Smith v. Nicholson, 19 Vet. App. 63, 75 (2005).  
There the United States Court of Appeals for Veterans Claims 
(Court) held that VAOPGCPREC 2-2003, was incorrect and that 
VA was obligated to provide separate 10 percent ratings when 
tinnitus was perceived in each ear.  The Court noted 38 
C.F.R. § 4.25(b), which required separate evaluations for 
each service-connected disability arising from a single 
disease, unless otherwise provided.

On closer inspection, the Court's decision in Smith does not 
support the allegation of CUE in this case.  First, 38 C.F.R. 
§ 4.25(b) was not adopted until 1989.  54 Fed. Reg. 27,261 
(Jun. 28, 1989).  Even if that regulation required separate 
evaluations for tinnitus, it was not in effect at the time of 
the 1980 decision.  Allegations of CUE must be based on the 
law as it existed at the time of the decision.  Russell.

Most importantly, the Court's decision in Smith was reversed 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit affirmed VA's long-
standing interpretation of Diagnostic Code 6260 as 
authorizing only a single 10 percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

 Therefore, it was clearly within the RO's rating discretion 
to assign tinnitus a single 10 percent rating under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (1979).  

The May 1980 rating decision was not the product of an error 
about which reasonable minds could not differ, and did not 
involve CUE.


ORDER

There was no CUE in the May 1980 rating decision that that 
assigned a single 10 percent rating for tinnitus.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


